Case 4:18-cv-13845-MFL-KGA ECF No. 44, PageID.305 Filed 12/08/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CHARLES MOORE,

      Plaintiff,                                    Case No. 18-cv-13845
                                                    Hon. Matthew F. Leitman
v.

CORIZON HEALTH INC. et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF REPORT
    AND RECOMMENDATION (ECF No. 42) AND (2) GRANTING
   DEFENDANT JANET CAMPBELL’S MOTION FOR SUMMARY
                  JUDGMENT (ECF No. 30)

      Plaintiff Charles Moore is a state inmate in the custody of the Michigan

Department of Corrections. In this pro se civil-rights action, Moore alleges that the

Defendants were deliberately indifferent to his serious medical needs. (See Am.

Compl., ECF No. 16.)

      On October 10, 2019, Defendant Janet Campbell, a Health Unit Manager at

the Gus Harrison Correctional Facility, filed a motion for summary judgment. (See

Mot., ECF No. 30.) On July 31, 2020, the assigned Magistrate Judge issued a Report

and Recommendation in which he recommended that the Court grant Campbell’s

motion and dismiss the claims against her with prejudice (the “R&R”). (See R&R,

ECF No. 42.) At the conclusion of the R&R, the Magistrate Judge informed the


                                         1
Case 4:18-cv-13845-MFL-KGA ECF No. 44, PageID.306 Filed 12/08/20 Page 2 of 3




parties that if they wanted to seek review of his recommendation, they needed to file

specific objections with the Court within fourteen days. (See id., PageID.302.)

      Moore has not filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file objections

to an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because Moore has failed to file any objections to the R&R, IT

IS HEREBY ORDERED that the Magistrate Judge’s recommendation to grant

Campbell’s summary judgment motion is ADOPTED.

      IT IS FURTHER ORDERED that (1) Campbell’s Motion for Summary

Judgment (ECF No. 30) is GRANTED and (2) Moore’s claims against Campbell

are DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: December 8, 2020




                                         2
Case 4:18-cv-13845-MFL-KGA ECF No. 44, PageID.307 Filed 12/08/20 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 8, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
